DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,478,570 or US 10,478,571 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Griggs on 3/17/2022.

The application has been amended as follows: 
Claim 1, last three lines amended as follows:
configured to selectively apply air for carrying medical agent 
Claim 3, line 3, deleted “local”
Claim 17, last three lines amended as follows:
the control valve configured to selectively apply air for carrying medical agent 
Claim 20, last three lines amended as follows:
the control valve configured to selectively apply air for carrying medical agent 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It would not be feasible to contain the elements of Engstrom (US 3,291,122) in a housing sized to be secured to a hand-held device as recited by instant claim 1, and there is no teaching or motivation to include a single-use inner chamber with electrical prongs that inserts into an outer chamber having channels as recited by claims 17 and 20. Raghuprasad (US 8,156,933 B2), Piccino et al. (US 3,918,640), Korneff et al. (US 2012/0125334 A1), Burt et al. (US 2013/0079733 A1), Mitsui et al. (US 3,901,443), Verity (US 4,776,990), Rueben (US 4,882,096), and Leung (US 2014/0166038 A1) also fail to disclose, teach or suggest the instantly claimed combinations of elements as recited in the instant independent claims. Accordingly, claims 1, 17 and 20 are considered to patentably define over the prior art by reciting the features discussed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785